Argued October 19, 1938.
It was stipulated and agreed between the parties that the same judgment should be entered in this case as was entered in the case of David Sokolow, to the use of Morris H. Kean, against North Ninth Street Building and Loan Association in the Court of Common Pleas No. 3 of Philadelphia County to 5964 September Term, 1931.
The judgment in that case, on appeal to No. 97 October Term, 1938, of this court, having been affirmed, pursuant to said stipulation and agreement, the judgment in the present case is affirmed.